Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 1 of 33 Page ID #:1738




    1   Terry W. Bird – Bar No. 49038               Peter J. Eliasberg – Bar No. 189110
           tbird@birdmarella.com                       peliasberg@aclusocal.org
    2   Dorothy Wolpert – Bar No. 73213             Peter Bibring – Bar No. 223981
           dwolpert@birdmarella.com                    pbibring@aclusocal.org
    3   *Naeun Rim – Bar No. 263558                 ACLU FOUNDATION OF
           nrim@birdmarella.com                     SOUTHERNthCALIFORNIA
    4   Shoshana E. Bannett – Bar No. 241977        1313 West 8 Street
           sbannett@birdmarella.com                 Los Angeles, CA 90017
    5   Kate S. Shin – Bar No. 279867               Telephone: (213) 977-9500
           kshin@birdmarella.com                    Facsimile: (213) 977-5297
    6   Oliver Rocos – Bar No. 319059
          orocos@birdmarella.com                    Donald Specter – Bar No. 83925
    7   Christopher J. Lee – Bar No. 322140            dspecter@prisonlaw.com
           clee@birdmarella.com                     Sara Norman – Bar No. 189536
    8   Jimmy Threatt – Bar No. 325317                 snorman@prisonlaw.com
           jthreatt@birdmarella.com                 PRISON LAW OFFICE
    9   BIRD, MARELLA, BOXER,                       1917 Fifth Street
        WOLPERT, NESSIM, DROOKS,                    Berkeley, California 94710
   10   LINCENBERG & RHOW, P.C.                     Telephone: (510) 280-2621
        1875 Century Park East, 23rd Floor          Facsimile: (510) 280-2704
   11   Los Angeles, California 90067-2561
        Telephone: (310) 201-2100
   12   Facsimile: (310) 201-2110
   13   Attorneys for Plaintiff-Petitioners
   14
   15                        UNITED STATES DISTRICT COURT
   16         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   17 YONNEDIL CARROR TORRES;                       CASE NO. 2:20-cv-04450-CBM-PVCx
      VINCENT REED; FELIX SAMUEL
   18 GARCIA; ANDRE BROWN; and                      PLAINTIFF-PETITIONERS’
      SHAWN L. FEARS, individually and              OPPOSITION TO RESPONDENTS’
   19 on behalf of all others similarly situated,   MOTION TO DISMISS UNDER
                                                    FED. R. CIV. P. 12(b)(1) AND
   20              Plaintiff-Petitioners,           12(b)(6)
   21         vs.                                   Hearing Date: August 4, 2020
                                                    Hearing Time: 10:00 a.m.
   22 LOUIS MILUSNIC, in his capacity as            Courtroom:    8B
      Warden of Lompoc; and MICHAEL
   23 CARVAJAL, in his capacity as Director
      of the Bureau of Prisons,                     Assigned to Hon. Consuelo B. Marshall
   24                                               Courtroom 8B
                  Defendant-Respondents.
   25
   26
   27
   28

                                  OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 2 of 33 Page ID #:1739




    1                                         TABLE OF CONTENTS
    2                                                                                                                        Page
    3 I.      INTRODUCTION ............................................................................................. 1
    4 II.     LEGAL STANDARD ....................................................................................... 2
    5 III.    ARGUMENT .................................................................................................... 3
    6         A.       This Court Already Has Rejected Respondents’ Arguments ................. 3
    7         B.       Petitioners Are Entitled To Their Requested Relief Through A
                       Habeas Claim .......................................................................................... 5
    8
                       1.       This Court Has Jurisdiction Over Petitioners’ Habeas
    9                           Claim ............................................................................................. 5
   10                  2.       This Court Has Authority To Grant The Requested Relief .......... 7
   11                  3.       Respondents’ Own Actions Warrant The Waiver Of The
                                Exhaustion Of Administrative Remedies ................................... 12
   12
              C.       Petitioners Have Properly Alleged A Direct Claim For Injunctive
   13                  And Declaratory Relief Under The Eighth Amendment ...................... 15
   14                  1.       Petitioners Have Sufficiently Alleged Respondents’
                                Deliberate Indifference ............................................................... 15
   15
                                a.       Petitioners Have Alleged They Are Subject To An
   16                                    Objective, Substantial Risk Of Serious Harm .................. 15
   17                           b.       Respondents’ Response To The Outbreak
                                         Demonstrates Their Subjective Deliberate
   18                                    Indifference....................................................................... 18
   19                  2.       Petitioners Have Sufficiently Pled Exhaustion Of
                                Administrative Remedies............................................................ 24
   20
        IV.   CONCLUSION ............................................................................................... 25
   21
   22
   23
   24
   25
   26
   27
   28

                                                                   i
                                           OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 3 of 33 Page ID #:1740




    1
                                               TABLE OF AUTHORITIES
    2
                                                                                                                      Page(s)
    3
    4 Cases
    5 Ashcroft v. Iqbal
         556 U.S. 662 (2009) ............................................................................................. 2
    6
    7 Avery v. Paramo
         2015 WL 4923820 (S.D. Cal. Aug. 18, 2015).................................................... 24
    8
      Badea v. Cox
    9
         931 F.2d 573 (9th Cir. 1991) ................................................................................ 5
   10
      Basank v. Decker
   11    2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020).................................................... 17
   12
      Brown v. Plata
   13    563 U.S. 493 (2011) ............................................................................................. 9
   14 Calderon v. Barr
   15   2020 WL 2394287 (E.D. Cal. May 12, 2020) ...................................................... 6
   16 Cameron v. Bouchard
   17   2020 WL 2569868 (E.D. Mich., May 21, 2020) (reversed on other
        grounds) ...................................................................................................... 6, 7, 12
   18
      Chunn v. Edge
   19   2020 WL 3055669 (E.D.N.Y. June 9, 2020)................................................ 22, 23
   20
      Crawford v. Bell
   21   599 F.2d 890 (9th Cir. 1979) ................................................................................ 5
   22 Estelle v. Gamble
   23    429 U.S. 97 (1976) ............................................................................................. 15
   24 Farmer v. Brennan
   25   511 U.S. 825 ............................................................................................. 9, 15, 18

   26 Fraihat v. U.S. Immigration and Customs Enforcement
         2020 WL 1932570 (C.D. Cal. April 20, 2020)................................................... 17
   27
   28

                                                                    ii
                                               OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 4 of 33 Page ID #:1741




    1 Gonzalez v. Arizona
         677 F.3d 383 (9th Cir. 2012) (en banc) ................................................................ 4
    2
    3 Grinis v. Spaulding
         2020 WL 2300313 (D. Mass. May 8, 2020) ...................................................... 23
    4
      Helling v. McKinney
    5
         509 U.S. 25 (1993) ....................................................................................... 15, 16
    6
      Hernandez v. Campbell
    7    204 F.3d 861 (9th Cir. 2000) ................................................................................ 5
    8
      Hernandez v. County of Monterey
    9    110 F. Supp. 3d 929 (N.D. Cal. 2015)................................................................ 21
   10 Hernandez v. Sessions
   11   872 F.3d 976 (9th Cir. 2017) .............................................................................. 12
   12 Jeffries v. Block
         940 F. Supp. 1509 (C.D. Cal. 1996) ................................................................... 16
   13
   14 Jolly v. Coughlin
         76 F.3d 468 (2d Cir. 1996) ................................................................................. 16
   15
   16 Jones v. Bock
         549 U.S. 199 (2007) ........................................................................................... 25
   17
      Laing v. Ashcroft
   18    370 F.3d 994 (9th Cir. 2004) .............................................................................. 12
   19
      Livas v. Meyers
   20    2020 WL 1939583 (W.D. La., Apr. 22, 2020) ..................................................... 8
   21 Martinez-Brooks v. Easter
   22   2020 WL 2405350 (D. Conn. May 12, 2020) ...................................... 6, 7, 11, 17
   23 Mills v. Schnier
   24    2010 WL 55504 (C.D. Cal., Jan. 7, 2010)............................................................ 5

   25 Navarro v. Block
        250 F.3d 729 (9th Cir. 2001) ................................................................................ 2
   26
   27 Nunez v. Duncan
        591 F.3d 1217 (9th Cir. 2010) ............................................................................ 24
   28

                                                                 iii
                                             OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 5 of 33 Page ID #:1742




    1 Plata v. Newsom
         2020 WL 1908776 (N.D. Cal. Apr. 17, 2020)...................................................... 5
    2
    3 Preiser v. Rodriguez
         411 U.S. 475 (1973) ............................................................................................. 5
    4
      Roberts v. Corrothers
    5
         812 F.2d 1173 (9th Cir. 1987) .............................................................................. 2
    6
      Ross v. Blake
    7    136 S. Ct. 1850 (2016)........................................................................................ 24
    8
      Sapp v. Kimbrell
    9    623 F.3d 813 (9th Cir. 2010) .............................................................................. 24
   10 Swain v. Junior
   11   2020 WL 3167628 (11th Cir. Jun. 15, 2020) ..................................................... 17
   12 Tellabs, Inc. v. Makor Issues & Rights, Ltd.
         551 U.S. 308 (2007) ............................................................................................. 2
   13
   14 U.S. v. Ritchie
         342 F.3d 903 (9th Cir. 2003) ............................................................................... 2
   15
   16 United States v. Connell
         2020 WL 2315858 (N.D. Cal. May 8, 2020) ..................................... 1, 14, 17, 23
   17
      United States v. Pippin
   18    2020 WL 2602140 (W.D. Washington May 20, 2020)............................ 1, 14, 17
   19
      Valentine v. Collier
   20    140 S. Ct. 1598 (2020)............................................................................ 14, 22, 25
   21 White v. Lee
   22   227 F.3d 1214 (9th Cir. 2000) .............................................................................. 2
   23 Wilson v. Williams
   24    961 F.3d 829 (6th Cir. 2020) ............................................................................ 5, 6

   25 Statutes
   26 18 U.S.C. § 3626(g)(2) .............................................................................................. 6
   27 28 U.S.C.§ 2241........................................................................................... 5, 6, 7, 12
   28

                                                                  iv
                                              OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 6 of 33 Page ID #:1743




    1 28 U.S. C. § 2243................................................................................................. 9, 12
    2 42 U.S.C. § 1997e(a) ............................................................................................... 24
    3
      Other Authorities
    4
      Federal Rule of Evidence 201.................................................................................. 13
    5
      Rule 12(b)(1).............................................................................................................. 2
    6
    7 Rule 12(b)(6).............................................................................................................. 2
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                     v
                                               OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 7 of 33 Page ID #:1744




    1 I.      INTRODUCTION
    2         FCI Lompoc is in the midst of a “catastrophic COVID-19 outbreak” that
    3 places prisoners’ lives “in jeopardy.” United States v. Pippin, 2020 WL 2602140 at
    4 * 2 (W.D. Washington May 20, 2020). So “dire” is the situation at FCI Lompoc,
    5 that it is one of “worst coronavirus hotspots in the nation.” United States v. Connell,
    6 2020 WL 2315858 at *6 (N.D. Cal. May 8, 2020). In order to obtain swift relief
    7 from those conditions, on June 1, 2020, Petitioners moved for a preliminary
    8 injunction. 1 The briefing for that motion was extensive, comprising over 160 pages
    9 of argument and 630 pages of declarations and exhibits in addition to the extensive
   10 complaint. Ignoring that briefing, and the fact that this court scheduled oral
   11 argument, on July 2, 2020 Respondents moved to dismiss Petitioners’ complaint
   12 based on materially identical arguments. The very filing of this motion evidences
   13 their refusal to acknowledge the scale of the crisis at Lompoc, their deliberate
   14 indifference to Petitioners’ suffering, and an intent to tangle Petitioners in
   15 procedural delay, rather than focusing on actually improving conditions within the
   16 walls of Lompoc. 2
   17         On July 14, 2020, the Court granted Petitioners’ motion for a preliminary
   18 injunction, rejecting Respondents’ arguments asserted in that motion and in their
   19 motion to dismiss. (Dkt. 45 [Order].) In particular, this Court held that it had
   20
   21   1
         Petitioners’ motion originally was styled as an application for a temporary
   22 restraining order, but was converted into a motion for a preliminary injunction on
      July 9, 2020, with the consent of the parties. (Dkt. 44.)
   23
      2
   24    While Respondents have found time to file this repetitive motion, they have
      repeatedly delayed and cancelled Petitioners’ requests to meet and confer on
   25 discovery. While Respondents claim they have produced thousands of pages of
   26 discovery, they fail to note that the discovery produced thus far has been limited to
      general BOP policies and memoranda and the medical records of the named
   27 petitioners. Respondents’ bad faith strategy of delay only serves to prolong the
   28 ongoing constitutional violations and should be rejected.

                                                  1
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 8 of 33 Page ID #:1745




    1 jurisdiction over Petitioners’ habeas claim, that it had authority to grant the relief
    2 requested, that Petitioners face a substantial risk of harm at Lompoc, that
    3 Respondents are deliberately indifferent to that harm, and that Respondents’ own
    4 actions excuse Petitioners from having to exhaust administrative remedies before
    5 seeking judicial relief. (Id.) Having necessarily rejected Respondents’ arguments
    6 made in connection with the preliminary injunction, this Court should reject
    7 Respondents’ identical arguments made in their motion to dismiss.
    8 II.     LEGAL STANDARD
    9         A motion to dismiss under Rule 12(b)(6) “tests the legal sufficiency of a
   10 claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The complaint must
   11 be “plausible on its face” such that the Court can “draw the reasonable inference that
   12 the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
   13 678 (2009). In considering a motion to dismiss, the court must accept all non-
   14 conclusory allegations in the complaint as true and draw all reasonable inferences in
   15 plaintiff’s favor. Id. The court also must consider those facts contained in
   16 “documents incorporated into the complaint by reference,” as well as matters of
   17 which a court may take judicial notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
   18 551 U.S. 308, 322 (2007); see also U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)
   19 (a court may consider “documents attached to the complaint, documents
   20 incorporated by reference in the complaint, or matters of judicial notice” when
   21 deciding a motion to dismiss).
   22         In contrast to a motion under Rule 12(b)(6), a motion to dismiss for lack of
   23 jurisdiction under Rule 12(b)(1) may be made either on the face of the pleadings or
   24 by presenting extrinsic evidence. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).
   25 Where, however, jurisdiction is dependent upon the merits, a court must “assume
   26 the truth of allegations in a complaint or habeas petition, unless controverted by
   27 undisputed facts in the record.” Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th
   28 Cir. 1987).

                                                   2
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 9 of 33 Page ID #:1746




    1 III.    ARGUMENT
    2         A.    This Court Already Has Rejected Respondents’ Arguments
    3         Respondents filed this motion after the parties had fully briefed Petitioners’
    4 motion for a preliminary injunction, but before it had been decided. 3 Since the
    5 arguments Respondents make in this motion are materially identical to those made
    6 in opposition to Petitioners’ motion for a preliminary injunction, this motion was
    7 substantively duplicative and unnecessary. 4
    8         On July 14, 2020, this Court granted Petitioners a preliminary injunction
    9 pursuant to their habeas claim, having found that it had jurisdiction over that claim,
   10 that Petitioners are subject to a substantial risk of serious harm, that Respondents
   11 have been deliberately indifferent to that risk of harm, and that Petitioners have met
   12 their burden of showing that exhaustion of administrative remedies is excused under
   13 the circumstances alleged in the Complaint. (Dkt. 45 [Order].) Specifically, this
   14 Court found that Petitioners had shown a likelihood of success on their claims
   15 because, among other things:
   16         •     The Court has jurisdiction over Petitioners’ habeas claim. (Id. at 14
                    (“Because Petitioners contend there are no set of conditions of
   17
                    confinement that could be constitutional, the Court finds Petitioners
   18               challenge the fact of their confinement.”).)
   19         •     The Court has authority to order Respondents to review prisoners at
   20               Lompoc for eligibility for home confinement and compassionate
                    release. (Id. at 39 (“The Court orders Respondents to make a prompt
   21               determination of the eligibility of home confinement and
   22
   23   3
         At the Court’s invitation, Respondents continued to file additional materials even
   24 after the July 7, 2020 oral argument on Petitioners’ preliminary injunction motion.
   25   4
         See Dkt. 18 at 42-61; Dkt. 25 at 45-50, 55-59; Dkt. 32 at 10-23, 29-30
   26 (Respondents’ and Petitioners’ materially identical arguments related to Petitioners’
      habeas claim); Dkt. 18 at 42-59; Dkt. 25 at 51-59; Dkt. 32 at 15-23, 29-30
   27 (Respondents and Petitioners’ materially identical arguments with respect to
   28 Petitioners’ conditions of confinement claim).

                                                  3
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 10 of 33 Page ID #:1747




     1               compassionate release as to Lompoc inmates who are at higher risk for
                     severe illness or death from COVID-19.”).)
     2
     3        •      At this preliminary stage, Petitioners have shown they are subject to a
                     substantial risk of serious harm. (Id. at 18 (“Accordingly, Petitioners
     4               show they are at substantial risk of exposure to COVID-19, which is
     5               inconsistent with contemporary standards of human decency.”).)
     6        •      At this preliminary stage, Petitioners have shown Respondents are
     7               deliberately indifferent to Petitioners’ risk of substantial harm. (Id. at
                     34 (“the evidence demonstrates Respondents have ignored, and
     8               therefore have likely been deliberately indifferent, to the known
     9               urgency to consider inmates for home confinement, particularly those
                     most vulnerable to severe illness or death if they contract COVID-19,
    10               in failing to make prompt and meaningful use of home confinement and
    11               disregarding inmates’ age and medical conditions in determining
                     eligibility for home confinement”; see also id. at 37-38 (“Respondents’
    12               failure to take reasonable measures to promptly review and grant
    13               requests for compassionate release or move for compassionate release
                     on behalf of Lompoc inmates to reduce the inmate population at
    14               Lompoc further demonstrates Respondents’ deliberate indifference to
    15               inmates’ risk of severe illness or death from COVID-19.”).)

    16        •      Petitioners have shown that the requirement to exhaust administrative
                     remedies should be waived. (Id. at 43 (“[T]he Court finds Petitioners
    17
                     meet their burden of showing exhaustion is excused because
    18               administrative remedies are not available.”).)
    19        Since this Court granted a preliminary injunction over Respondents’
    20 arguments that are substantively identical to those contained in their motion to
    21 dismiss, the motion must be denied. Gonzalez v. Arizona, 677 F.3d 383, 390 fn. 4
    22 (9th Cir. 2012) (en banc) (“Under the law of the case doctrine, a court will generally
    23 refuse to reconsider an issue that has already been decided by the same court or a
    24 higher court in the same case.”). As this is a motion to dismiss, Respondents plainly
    25 cannot—and do not—offer any evidence that could warrant a different result.
    26        Notwithstanding the above, and for the sake of completeness, Petitioners
    27
    28

                                                  4
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 11 of 33 Page ID #:1748




     1 respond substantively to Respondents motion as follows. 5
     2         B.     Petitioners Are Entitled To Their Requested Relief Through A
     3                Habeas Claim
     4                1.      This Court Has Jurisdiction Over Petitioners’ Habeas Claim
     5         Ninth Circuit precedent provides that a habeas corpus petition brought
     6 pursuant to Section 2241 is the proper vehicle by which a federal prisoner can
     7 challenge “the fact or duration of his confinement.” Preiser v. Rodriguez, 411 U.S.
     8 475, 498–99 (1973). Put another way, where a prisoner “challenge[s] the manner,
     9 location, or conditions of a sentence’s execution,” it is appropriate to do so pursuant
    10 to Section 2241. Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000)
    11 (citations omitted).
    12         Applying the law in this way, courts across the country have held that
    13 Petitioners have properly stated a claim for relief under section 2241 where they
    14 assert that release is the only remedy to unconstitutional conditions of confinement. 6
    15 See, e.g., Wilson v. Williams, 961 F.3d 829, 837 (6th Cir. 2020) (“To the extent
    16 petitioners argue the alleged unconstitutional conditions of their confinement can be
    17 remedied only by release, 28 U.S.C. § 2241 conferred upon the district court
    18
    19   5
          Petitioners incorporate herein by reference those arguments made with respect to
    20 the preliminary injunction and expressly do not waive any of them.
    21   6
            None of the four decisions Respondent cite from within the Ninth Circuit support
    22   their position that Petitioners cannot assert a habeas claim in these circumstances.
         Plata v. Newsom, 2020 WL 1908776 (N.D. Cal. Apr. 17, 2020), did not concern a
    23   habeas petition at all. Unlike Petitioners, the plaintiff in Crawford v. Bell, 599 F.2d
    24   890, 891 (9th Cir. 1979), “d[id] not challenge the legality of his imprisonment” on
         the basis that the conditions of his confinement were unconstitutional. The court in
    25   Badea v. Cox, 931 F.2d 573, 574-75 (9th Cir. 1991), did not resolve the disputed
    26   issue of whether the plaintiff could assert his claim under section 2441, but instead
         dismissed the appeal as moot. Finally, in Mills v. Schnier, 2010 WL 55504, at *1
    27   (C.D. Cal., Jan. 7, 2010), the plaintiff’s claim was summarily dismissed on the basis
    28   he had not exhausted administrative remedies.

                                                   5
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 12 of 33 Page ID #:1749




     1 jurisdiction to consider the petition.”); Martinez-Brooks, 2020 WL 2405350, at *16–
     2 17 (concluding that a habeas petition similar to Petitioners’ that sought release on
     3 behalf of a class of medically vulnerable prisoners was properly brought under
     4 section 2241 because it challenged “the fact or duration of confinement” by
     5 claiming that “no constitutional conditions of confinement are possible under the
     6 circumstances”); Cameron v. Bouchard, 2020 WL 2569868, *13 (E.D. Mich., May
     7 21, 2020) (reversed on other grounds) (habeas petition proper basis for relief where
     8 petitioners challenged fact of confinement by claiming no set of conditions would be
     9 constitutionally sufficient); Calderon v. Barr, 2020 WL 2394287, at *2 (E.D. Cal.
    10 May 12, 2020) (“[t]he vast majority of cases in the lower courts dealing with the
    11 COVID-19 pandemic as it affects detention facilities more or less assume
    12 jurisdiction is appropriate under [section 2241]).” As a habeas petition, this claim is
    13 not subject to the Prison Litigation Reform Act (“PLRA”) and its procedural
    14 hurdles. See 18 U.S.C. § 3626(g)(2) (PLRA “does not include habeas corpus
    15 proceedings challenging the fact or duration of confinement in prison”).
    16         In this action, just as in Wilson, Martinez-Brooks, and Cameron, Petitioners
    17 are alleging that the conditions of confinement at Lompoc are so unconstitutional
    18 that the only remedy for the constitutional violation would be to change the place of
    19 confinement of at least some petitioners, particularly those who are medically
    20 vulnerable. 7 (Dkt. 16 [Compl.] at ¶ 110 (“Petitioners contend that the fact of their
    21 confinement in prison itself amounts to an Eighth Amendment violation under these
    22 circumstances, and nothing short of an order ending their confinement at Lompoc
    23
    24   7
            As explained during the July 7, 2020 hearing, habeas relief can be granted in the
    25   form of a release from the current conditions of confinement, as opposed to the
    26   release from custody entirely. See also Wilson, 961 F.3d at 838-39 (habeas relief
         could not include order transferring prisoners from one BOP facility to another, but
    27   could include ordering evaluation of prisoners’ eligibility for transfer outside of
    28   BOP facilities, including to home confinement).

                                                   6
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 13 of 33 Page ID #:1750




     1 will alleviate that violation.”).) This amounts to a constitutional challenge to the
     2 fact of confinement itself, bringing the remedy sought within the Court’s authority
     3 to provide habeas relief under section 2241. Respondents’ refusal to make
     4 reasonable use of their statutory authority to temporarily transfer the custody of as
     5 many non-violent prisoners with release plans to home confinement as possible and
     6 accelerate their compassionate release determinations in order to reduce prison
     7 density has exacerbated life threatening conditions at Lompoc and prevented proper
     8 sanitation and social distancing to such a degree that nothing short of removal from
     9 confinement will remedy the constitutional violation. Accordingly, this Court has
    10 jurisdiction over Petitioners’ habeas claim. 8
    11                2.     This Court Has Authority To Grant The Requested Relief
    12         The relief Petitioners seek through their habeas claim is not the judicial grant
    13 of home confinement or compassionate release, nor is it the judicial evaluation of
    14 every individual prisoner at Lompoc for such relief. Instead, Petitioners seek an
    15 order requiring Respondents to comply with the Eighth Amendment by exercising
    16 their authority under the CARES Act, the First Step Act, and the Attorney General’s
    17 April 3, 2020 Memorandum (the “April 3 Memo”) to determine each prisoner’s
    18 suitability for release on an accelerated schedule based primarily on public health
    19 and safety factors. Specifically, Petitioners seek “a highly expedited process—for
    20 completion within no more than 48 hours—for [BOP] to use procedures available
    21 under the law to review members of the Class for enlargement of custody . . . in
    22
    23   8
            On June 8, 2020, the Honorable Michael W. Fitzgerald of the Central District of
    24   California departed from Martinez-Brooks, Cameron, and the Sixth Circuit, and
         held, in an action materially similar to this one, that the remedy Petitioners seek is
    25   unavailable in a habeas petition. (Dkt. 28-1.) Respectfully, that ruling is not
    26   binding on this Court, and Judge Fitzgerald certified his decision for immediate
         appeal on the basis that there “is substantial ground for difference of opinion, to say
    27   the least,” on that issue. (Id. at 21.)
    28

                                                    7
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 14 of 33 Page ID #:1751




     1 order to reduce the density of the prison population to a number that allows for the
     2 implementation of appropriate measures to prevent the spread of COVID-19.” (Dkt.
     3 16 [Compl.] at 46:13-19.)
     4        As they did in their opposition to the TRO, Respondents have ignored the
     5 plain words of Petitioners’ complaint and misrepresented the relief sought in order
     6 to make it appear as if this Court is powerless to cure a violation of the Eighth
     7 Amendment. 9 (Dkt. 36 [Mot.] at 7:18-23 (claiming “[t]he BOP has sole discretion
     8 over inmate placement decisions” and that such decisions are not “subject to judicial
     9 review”).) This mischaracterization of the relief Petitioners seek should be
    10 disregarded. Since Respondents do not even address the relief Petitioners actually
    11 seek, Respondents’ motion plainly cannot succeed on the basis that this Court lacks
    12 authority to grant it. Moreover, Respondents are wrong to suggest that the Court
    13 cannot review a BOP placement decision if that designation itself violates the Eighth
    14 Amendment—the cases Respondents cite merely stand for the fact that the Court has
    15 no statutory authority to review a BOP placement decision, not that the Court cannot
    16 review placement decisions in an Eighth Amendment challenge to BOP
    17 designation.10 If the placement decision itself would amount to cruel and unusual
    18 punishment, the Court not only has the authority to address the constitutional
    19 violation, but it must do so and employ its equitable powers to provide what relief is
    20
    21   9
          Respondents asserted in opposition to the TRO that Petitioners were “asking the
    22 Court to release or transfer to home confinement convicted criminals and to oversee
       the running of FCC Lompoc” by installing itself “as ‘a de facto ‘super’ warden’”
    23 that will “usurp executive functions entrusted to the BOP by Congress.” (Dkt. 25 at
    24 4:5-11.) Petitioners extensively debunked this claim in their reply in support of the
       TRO. (Dkt. 32 at 10:16-12:5.)
    25
       10
    26    The court in Livas v. Meyers, 2020 WL 1939583 at *8 (W.D. La., Apr. 22, 2020)
       did consider a situation in which plaintiffs challenged the BOP’s placement decision
    27 on the basis they violated the Eighth Amendment, but dismissed that claim on the
    28 basis it lacked jurisdiction to adjudicate it.

                                                  8
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 15 of 33 Page ID #:1752




     1 possible. Indeed, the seminal case on the standard for deliberate indifference,
     2 Farmer v. Brennan, 511 U.S. 825, 830-31(1994), involved a transgender prisoner’s
     3 challenge to being designated to a United States Penitentiary, where she was more
     4 likely to be subject to violence and rape. Far from holding that courts could not
     5 review prison designation decisions, the Court instead reversed the appellate court’s
     6 decision affirming the district court’s granting of summary judgment in favor of
     7 prison officials and remanded the case for further proceedings, clearly signaling that
     8 it was possible for the designation to amount to an Eighth Amendment violation. Id.
     9 at 848-49.
    10         Even assuming, arguendo, that Respondents had accurately characterized the
    11 relief Petitioners seek, their argument would still fail. The Supreme Court has held
    12 that where the “government fails to fulfill [its] obligation [to provide adequate
    13 medical care], the courts have a responsibility to remedy the resulting Eighth
    14 Amendment violation.” Brown v. Plata, 563 U.S. 493, 511 (2011) (emphasis
    15 added). While Courts should be sensitive to principles of federalism and separation
    16 of powers and give the BOP some deference, courts “nevertheless must not shrink
    17 from their obligation to enforce the constitutional rights of all persons, including
    18 prisoners.” Id. (quotations, citations omitted). In short, courts “may not allow
    19 constitutional violations to continue simply because a remedy would involve
    20 intrusion into the realm of prison administration.” Id. (quotations, citations
    21 omitted).
    22         When, as here, the Eighth Amendment violation is brought before a court by
    23 way of habeas petition, section 2243 grants the court broad discretion and authority
    24 to “summarily hear and determine the facts and dispose of the matter as law and
    25 justice require.” 28 U.S.C. § 2243 (emphasis added). An order requiring
    26 Respondents to exercise their discretion and consider non-violent prisoners with
    27 viable release plans for home confinement and accelerate compassionate release
    28 decisions, consistent with the laws and directives of Congress and the Attorney

                                                   9
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 16 of 33 Page ID #:1753




     1 General, plainly falls within those broad remedial powers.
     2        As set out in the Complaint, Attorney General Barr’s March 26, 2020
     3 Memorandum directed Respondents to use their powers to transfer appropriate
     4 inmates to home confinement in order to reduce the density of overcrowded prisons
     5 known to have medically vulnerable prisoners.11 (Dkt. 16 [Compl.] at ¶¶ 5, 75-76.)
     6 The March 27, 2020 CARES Act was intended to streamline that process, and the
     7 Attorney General’s April 3 Memo more explicitly directed the BOP to “immediately
     8 maximize appropriate transfers to home confinement of all appropriate inmates,”
     9 specifically stating that those eligible for review for home confinement included “all
    10 at-risk inmates—not only those who were previously eligible for transfer.” 12 The
    11 April 3 Memo further explained that the factors of the March 26 Memo should be
    12 considered guidance rather than rigid criteria for eligibility for home confinement,
    13 and that all prisoners “with a suitable confinement plan will generally be appropriate
    14 candidates for home confinement rather than continued detention at institutions in
    15 which COVID-19 is materially affecting their operations.” Accordingly, from at
    16 least April 3, 2020, Congress and the Attorney General obligated the BOP to review
    17 for transfer to home confinement “all at risk inmates” in order to combat the threat
    18 of COVID-19 within Lompoc.
    19        The Complaint alleges that far from reviewing “all at risk inmates” for home
    20 confinement, Respondents have instead erected unnecessary and arbitrary barriers to
    21 eligibility for consideration. (Dkt. 16 [Compl.] at ¶ 77.) Those barriers exclude
    22
    23   11
              Office of the Attorney General, Prioritization of Home Confinement as
    24 Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020),
    25 https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.pdf
         12
    26        Office of the Attorney General, Increasing Use of Home Confinement as
       Institutions Most Affected by COVID-19 (Apr. 3, 2020),
    27 https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf.
    28

                                                 10
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 17 of 33 Page ID #:1754




     1 from consideration any prisoner: (1) with a disciplinary record in the past 12 months
     2 other than 300 or 400 series incidents; (2) without a verifiable release plan; (3)
     3 whose primary offense is violent, a sex offense, or terrorism related, regardless of
     4 how long ago the offense was or whether the details actually involved violence; (4)
     5 with a current detainer; and (5) with a PATTERN risk score above “Minimum.” 13
     6 Id. The improper nature of those barriers is demonstrated by their impact on
     7 Petitioners. Petitioner Brown has prostate cancer, asthma, high blood pressure, and
     8 arthritis, each of which increase his risk of serious illness from COVID-19. (Id. at
     9 ¶¶ 6, 12, 23.) Yet he remains ineligible even for consideration for home
    10 confinement solely because his PATTERN risk score is low rather than minimum.
    11 (Dkt. 25 [Opp. to TRO] at 34:28-35:2.) That is so even though the burdens on
    12 Lompoc’s medical facilities mean he cannot get the treatment for his cancer that he
    13 needs. (Dkt. 16 [Compl.] at ¶ 59.) Similarly, Petitioner Garcia is due to be released
    14 from custody in early November 2020. (Id. at ¶ 13.) Notwithstanding that he is due
    15 to be released from Lompoc in just a few months, he too was denied consideration
    16 for home confinement on the basis that his PATTERN risk score was low rather
    17 than minimum. (Dkt. 25 at 34:10-12.)
    18        Respondents’ failure to review more prisoners clearly indicates reckless
    19 indifference to Petitioners’ suffering. See Section III.B.1.b. infra. Law and justice
    20 both require that the Court order Respondents to review for home confinement the
    21 more than 2,400 prisoners at Lompoc who have not yet been reviewed, just as the
    22 Attorney General directed and the Eighth Amendment requires and just as other
    23 courts have done. See Martinez-Brooks, 2020 WL 2405350 at *33 (ordering
    24
    25   13
          See Bureau of Prisons’ Correctional Programs Division Acting Assistant Director
    26 Andre Matevousian & Reentry Services Division Assistant Director Hugh J.
       Hurwitz’s Memorandum to Chief Executive Officers dated May 8, 2020, which is
    27 available online at https://prisonology.com/wp-content/uploads/2020/05/COVID-19-
    28 Hurwitz-Memo-and-BOP-guidance-2020-05-08.pdf.

                                                  11
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 18 of 33 Page ID #:1755




     1 pursuant to section 2243 that FCI Danbury “eliminat[e] all requirements that the
     2 inmate have served some portion of his or her sentence . . . eliminat[e] the
     3 requirement that a ‘primary or prior offense’ not be a violent offense . . . [and]
     4 eliminat[e] the requirement that an inmate be without incident reports in the past 12
     5 months” as barriers to being considered for home confinement) (internal quotations
     6 omitted); Cameron, 2020 WL 2569868 at *13 (noting the court’s authority to grant
     7 enlargement pending a resolution of a habeas claim and granting TRO for release of
     8 medically vulnerable prisoners in section 2241 petition).
     9               3.     Respondents’ Own Actions Warrant The Waiver Of The
    10                      Exhaustion Of Administrative Remedies
    11         As set out in detail in the Complaint, Respondents have thwarted any and all
    12 efforts by Petitioners to obtain their requested relief through administrative
    13 procedures. Having disenfranchised Petitioners in this way, Respondents’ argument
    14 that Petitioners’ habeas claim should be dismissed for failure to exhaust
    15 administrative remedies rings particularly hollow.
    16         In the Ninth Circuit, “the exhaustion requirement is prudential, rather than
    17 jurisdictional, for habeas claims.” Hernandez v. Sessions, 872 F.3d 976, 988 (9th
    18 Cir. 2017). Unlike a jurisdictional exhaustion requirement, “courts have discretion
    19 to waive a prudential requirement.” Laing v. Ashcroft, 370 F.3d 994, 998 (9th Cir.
    20 2004). Courts may waive that prudential exhaustion requirement if “administrative
    21 remedies are inadequate or not efficacious, pursuit of administrative remedies would
    22 be a futile gesture, irreparable injury will result, or the administrative proceedings
    23 would be void.” Id. at 1000.
    24         The Complaint makes it plain that Petitioners’ exhaustion of administrative
    25 remedies would have been futile and would have exposed them to irreparable harm.
    26 First, as Respondents have confirmed in their Motion, the Bureau of Prisons did not
    27 establish an administrative process through which prisoners could even apply for
    28 home confinement under the CARES Act. (Dkt. 36 [Mot.] at 10:1-5; see also Dkt.

                                                   12
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 19 of 33 Page ID #:1756




     1 18-1 [Rim Decl.], Ex. Q (“Inmates do NOT need to apply or request to be
     2 considered for the CARES ACT.”). 14) Respondents’ assertion that “inmates who
     3 are dissatisfied with the BOP’s initial home confinement decision are required to
     4 exhaust administrative remedies with the BOP” is Kafkaesque, given that very few
     5 prisoners at Lompoc were considered for home confinement and there is no
     6 indication that those who were denied home confinement were even told they had
     7 been denied. (Dkt. 36 [Mot.] at 10:5-6.) Second, Petitioners alleged that staff at
     8 Lompoc claimed that their work in responding to COVID-19 prevented them from
     9 even accepting from prisoners the forms necessary to initiate an administrative
    10 remedy process. (Dkt. 16 [Compl.] at ¶¶ 13-14). Third, Petitioners pled that
    11 although they repeatedly complained of their need for medical treatment, they have
    12 not been treated until their situation has become an emergency. (Id. at ¶¶ 10, 47,
    13 56.) With urgent medical requests being ignored, there is no reason to think
    14 Respondents would respond to other administrative requests. Fourth, Petitioners
    15 Torres and Brown were ultimately able to submit administrative requests in the form
    16 of applications for Compassionate Release, but neither had heard back by the time
    17 the Complaint was filed. (Id. at ¶¶ 10, 12.) Fifth, Petitioners have pled that
    18 prisoners at Lompoc have been unable to contact outside counsel who could advise
    19 and assist them in seeking and obtaining administrative relief. (Id. at ¶¶ 45-46.)
    20 Sixth, the Complaint makes it clear that COVID-19, which can cause serious harm
    21 up to and including death, is spreading like wildfire through the facility and has
    22 already infected hundreds. (Id. at ¶ 44.) Pursuing obviously futile administrative
    23 relief would only prolong Petitioners’ exposure to that potentially irreparable harm.
    24 Even if Respondents were not thwarting Petitioners’ access to administrative
    25
    26   14
          While not alleged in the Complaint, this fact is judicially noticeable under
    27 Federal Rule of Evidence 201 since it is not subject to reasonable dispute and can be
    28 accurately and readily determined from the Bureau of Prison’s own document.

                                                  13
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 20 of 33 Page ID #:1757




     1 remedies, those administrative remedies are simply too slow to address the exigent
     2 circumstances presented by COVID-19’s spread throughout Lompoc. Valentine v.
     3 Collier, 140 S. Ct. 1598, 1601 (2020) (Mem) (noting with respect to exhaustion
     4 under the PLRA that grievance procedures may be effectively unavailable if they are
     5 utterly incapable of responding to a rapidly spreading pandemic like Covid-19).
     6 Seventh, Respondents still continue to deny there is a COVID-19 problem in
     7 Lompoc that must be addressed with additional preventative measures. At least one
     8 court has noted with respect to Lompoc that “California’s two United States
     9 Senators have repeatedly called on the BOP to take additional emergency measures
    10 to slow the spread of the virus at the facility,” without success. Connell, 2020 WL
    11 2315858 at *6 (citation omitted). Another court denied a request for compassionate
    12 release on the basis that administrative remedies had not been exhausted and
    13 “implor[ed] FCI Lompoc to respond” to plaintiff’s request, but Lompoc never
    14 responded. Pippin, 2020 WL 2602140 at *2. Given Respondents’ ongoing denial
    15 of the existence of a problem, and the failure of even Senators and District Courts to
    16 push Respondents to take greater steps to protect prisoners at Lompoc and respond
    17 to administrative requests, it is plain that any request for administrative relief is—
    18 and was—bound to fail. See also Connell, 2020 WL 2315858 at *5 (“[t]he BOP is
    19 overwhelmed by the unique challenges COVID-19 presents . . . . The extraordinary
    20 and unprecedented circumstances faced by prisons in light of the COVID-19
    21 pandemic have rendered administrative exhaustion futile.”) (citation omitted).
    22         In short, it is absurd of Respondents to assert that Petitioners’ claim should be
    23 dismissed so that Petitioners can exhaust futile, empty, and time consuming
    24 administrative processes before they can bring their identical concerns back before
    25 this court. With a life-threatening illness flooding through Lompoc, justice delayed
    26 is unquestionably justice denied.
    27
    28

                                                   14
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 21 of 33 Page ID #:1758




     1         C.    Petitioners Have Properly Alleged A Direct Claim For Injunctive
     2               And Declaratory Relief Under The Eighth Amendment
     3               1.     Petitioners Have Sufficiently Alleged Respondents’
     4                      Deliberate Indifference
     5         In prohibiting “cruel and unusual punishments,” the Eighth Amendment
     6 embodies “broad and idealistic concepts of dignity, civilized standards, humanity,
     7 and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976). It is against those
     8 standards that conditions of confinement are evaluated, and it is those standards that
     9 impose upon prison officials a constitutional obligation to protect the incarcerated
    10 from, and not be deliberately indifferent to, conditions of confinement that are “very
    11 likely to cause serious illness and needless suffering.” Helling v. McKinney, 509
    12 U.S. 25, 33 (1993) (impermissible for prison officials to be “deliberately indifferent
    13 to the exposure of inmates to a serious, communicable disease on the ground that the
    14 complaining inmate shows no serious current symptoms”).
    15         There are two factors courts must consider to determine whether a prison
    16 official’s failure to protect prisoners from harm rises to the level of an Eighth
    17 Amendment violation. The first factor is objective: the conditions of confinement
    18 must have put prisoners at “substantial risk of serious harm.” Farmer, 511 U.S. at
    19 834. The second is subjective: the prison official must have acted with “deliberate
    20 indifference” to inmate health or safety. Id. Petitioners’ Complaint meets both of
    21 those requirements.
    22                      a.    Petitioners Have Alleged They Are Subject To An
    23                            Objective, Substantial Risk Of Serious Harm
    24         To show substantial risk of serious harm, Petitioners must show that “society
    25 considers the risk that the prisoner complains of to be so grave that it violates
    26 contemporary standards of decency to expose anyone unwillingly to such a risk. In
    27 other words, the prisoner must show that the risk of which he complains is not one
    28 that today’s society chooses to tolerate.” Helling, 509 U.S. at 36. Courts have

                                                  15
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 22 of 33 Page ID #:1759




     1 routinely found that exposure to disease or health issues constitutes a serious harm.
     2 See, e.g., id. at 33 (finding that the reach of the Eighth Amendment includes
     3 “exposure of inmates to a serious, communicable disease”); Jeffries v. Block, 940 F.
     4 Supp. 1509, 1514 (C.D. Cal. 1996) (agreeing that “tuberculosis is a serious
     5 contagious disease, which presents a serious risk to inmate health”); Jolly v.
     6 Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (“[C]orrectional officials have an
     7 affirmative obligation to protect [forcibly confined] inmates from infectious
     8 disease.”).
     9         COVID-19 is a global pandemic that has uprooted every aspect of daily life
    10 throughout the world. To combat that pandemic, as early as March 4, 2020, state
    11 and local officials across the country, including here in California, began to
    12 implement steps to address the COVID-19 pandemic, including implementing
    13 innumerable restrictions on businesses, schools, and places of worship so that social
    14 distancing can be promoted and people are not forced to come into contact with
    15 potential COVID-19 carriers. (Dkt. 16 [Compl.] at ¶¶ 31-32.) While society has
    16 chosen to implement protective rules to prevent the spread of COVID-19, prisoners
    17 are forced to live in conditions that dramatically increase not only their risk of
    18 contracting a COVID-19 infection, but also their risk of dying from a COVID-19
    19 infection. (Id. at ¶ 34 (“Correctional facilities increase the risk of rapid spread of an
    20 infectious disease, like COVID-19, because of the high numbers of people with
    21 chronic, often untreated, illnesses housed in a setting with minimal levels of
    22 sanitation, limited access to personal hygiene, limited access to medical care, and no
    23 possibility of staying at a distance from others.”).) Even among federal prisons,
    24 Lompoc is uniquely vulnerable to a COVID-19 outbreak for three reasons: (1) it
    25 confines a large number of prisoners, enough that Lompoc was at 130% of capacity
    26 at the date of the Complaint (id. at ¶ 91); (2) many are housed in open, communal
    27 housing areas, sleeping just 2-3 feet from each other, or have multiple people in
    28

                                                   16
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 23 of 33 Page ID #:1760




     1 cells designed for a single person (id. at ¶¶ 14, 48-49). 15
     2         Given the unique threat posed by COVID-19, the Attorney General
     3 acknowledged more than three months ago the “dangers that COVID-19 poses to
     4 our vulnerable inmates” and directed BOP to take extraordinary measures, including
     5 releasing prisoners to home confinement, to protect prisoners from contracting
     6 COVID-19. (Id. at ¶¶ 84-85.) At this point in the global pandemic, it is simply
     7 irrefutable that COVID-19 is a “serious” disease that poses a substantial risk of
     8 severe harm to everyone. For that reason, every court that has considered this
     9 question has determined that the risk of contracting COVID-19 is a substantial risk
    10 of serious harm that satisfies the first prong of the deliberate indifference inquiry.
    11 See, e.g., Martinez-Brooks v. Easter, 2020 WL 2405350, at *20–21 (D. Conn. May
    12 12, 2020); Fraihat v. U.S. Immigration and Customs Enforcement, 2020 WL
    13 1932570, at *23 (C.D. Cal. April 20, 2020); Basank v. Decker, 2020 WL 1481503,
    14 at *3, 5 (S.D.N.Y. Mar. 26, 2020). Indeed, even courts that ultimately found that the
    15 subjective factor for an Eighth Amendment violation at a particular prison was not
    16 satisfied have still found the objective factor was satisfied. See e.g., Swain v.
    17 Junior, 2020 WL 3167628, at *5 (11th Cir. Jun. 15, 2020) (“[t]he defendants seem
    18 to agree—wisely, we think—that the risk of COVID-19 satisfies this
    19 requirement.”) 16
    20
    21   15
          While Respondents assert that the population has been reduced in the past two
    22 months, (Dkt. 36 [Mot.] at 4), they do not contest that the population at Lompoc
       remains far in excess of that which it was designed to hold.
    23
       16
    24    Courts that have recently considered the conditions in Lompoc in connection
       with requests for compassionate relief have likewise concluded that the risk of
    25 contracting COVID-19 at Lompoc presents a substantial risk of serious harm. See
    26 e.g. Connell, 2020 WL 2315858 at *6 (identifying Lompoc as one of “worst
       coronavirus hotspots in the nation” and calling the situation “dire”); Pippin, 2020
    27 WL 2602140 at * 2 (“catastrophic COVID-19 outbreak” at Lompoc placed
    28 medically vulnerable prisoner’s “life in jeopardy”).

                                                   17
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 24 of 33 Page ID #:1761




     1                      b.     Respondents’ Response To The Outbreak
     2                             Demonstrates Their Subjective Deliberate Indifference
     3         Prison officials are deemed to be deliberately indifferent with regards to
     4 dangerous conditions when they are “aware of the facts from which the inference
     5 could be drawn that a substantial risk of serious harm exists,” yet “disregard that
     6 risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 837,
     7 839-40 (describing the standard for deliberate indifference as being similar to
     8 “subjective recklessness as used in the criminal law”). Respondents do not and
     9 cannot dispute that they were aware of the risk COVID-19 posed to prisoners in
    10 Lompoc from the start of the outbreak here in the United States. Their response, or
    11 rather the lack of it, demonstrates a callous and reckless disregard of the very
    12 substantial risk COVID-19 poses to those prisoners it was obligated to protect.
    13         As noted above, state and local officials began to take steps to address the
    14 COVID-19 pandemic in early March 2020. (Dkt. 16 [Compl.] at ¶¶ 31-32.) On
    15 March 26, 2020, and again on April 3, 2020, Attorney General Barr issued urgent
    16 memoranda to the Bureau of Prisons regarding COVID-19 and how the Bureau of
    17 Prisons should respond to it, noting the “significant levels of infection at several of
    18 our facilities” and the “dangers that COVID-19 poses to our vulnerable inmates.”
    19 (Id. at ¶¶ 75-76.) Had Respondents taken appropriate steps to address and alleviate
    20 the threat COVID-19 posed to prisoners when those warning signs and directives
    21 were issued, the catastrophe at Lompoc may have been avoided. They did not do so.
    22 After initially delaying taking preventative measures, those steps Respondents did
    23 take were unreasonable and insufficient to address the scale of the risk to prisoners
    24 and were bound to fall woefully short of substantially reducing Petitioners’ risk of
    25 contracting COVID-19. Among other things, Respondents:
    26          Aggressively transferred prisoners between housing units in a ham-handed
    27            effort to segregate the infected population. Due to inadequate testing
    28            capacity, this merely allowed infected but asymptomatic prisoners to

                                                  18
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 25 of 33 Page ID #:1762




     1           rapidly spread the virus as they jumped from unit to unit. (Id. at ¶¶ 51-53.)
     2         Attempted to “solve” the overcrowding and communal housing issues by
     3           (1) moving prisoners from low-and-minimum-security facilities in the
     4           Lompoc Camp and FCI Lompoc to the medium-security prison at USP
     5           Lompoc, where two prisoners each were locked down in tiny, single-
     6           occupancy cells without access to basic hygiene facilities; and (2) moving
     7           prisoners to an unsanitary housing unit that had previously been closed due
     8           to mold contamination, without properly cleaning that unit. (Id. at ¶¶ 49-
     9           50.)
    10         Failed to secure adequate testing capacity, to the extent that over a month
    11           into the outbreak, Lompoc still did not have the capacity to test its entire
    12           population. As a result, the infected were only tested until several days
    13           after they began displaying symptoms, when their health had already
    14           declined precipitously. (Id. at ¶¶ 52-53.)
    15         Denied treatment to symptomatic prisoners until their condition
    16           deteriorated to the point that emergency hospitalization was required. (Id.
    17           at ¶¶ 55-57.)
    18         Placed prisoners suspected of having COVID-19 in solitary confinement,
    19           incentivizing others to hide and not report their symptoms lest they suffer
    20           the same fate. (Id. at ¶ 58.)
    21         Despite repeated guidance from the Attorney General to the contrary,
    22           refused to even consider home confinement for the vast majority of
    23           prisoners. (Id. at ¶ 5.) 17
    24         Repeatedly ignored CDC-issued guidance and the advice of correctional
    25
    26   17
          As noted above, during the July 7, 2020 hearing regarding Petitioners’ request
    27 for a TRO, Respondents stated that they have considered 61 Lompoc prisoners for
    28 home confinement.

                                                  19
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 26 of 33 Page ID #:1763




     1            health experts regarding managing COVID-19 in correction facilities. (Id.
     2            at ¶¶ 35-38, 73.)
     3         Far from helping to control the outbreak and reduce the risk COVID-19 posed
     4 to the prisoners, many of these measures were counter-productive and self-defeating
     5 because they only fanned the flames of the outbreak, exposing more prisoners to the
     6 risk of infection, illness, and death. For example, Respondents’ transfer of prisoners
     7 between units without sufficient testing to identify if they were infected actively
     8 accelerated the spread of the virus through the facility. (Id. at ¶¶ 51-53).
     9 Intimidating prisoners into hiding their symptoms by putting those suspected of
    10 having COVID-19 into solitary confinement meant sick prisoners spent more time
    11 around healthy individuals, exposing them to the virus. (Id. at ¶ 58). Even the
    12 inadequate measures Respondents actually took were implemented far too late:
    13 prisoners had not been tested over a month after the outbreak within Lompoc had
    14 begun, asymptomatic prisoners are not tested until they presented symptoms,
    15 individuals are not appropriately quarantined, masks were not distributed quickly
    16 and prisoners are forced to reuse the same mask indefinitely, hand sanitizer is
    17 unavailable and even soap is in short supply, the medical facilities ostensibly set up
    18 to treat prisoners are facially inadequate to respond to the scale of the outbreak and
    19 not functioning for weeks, sick prisoners are not treated, and social distancing is
    20 impossible. (Id. at ¶¶ 48-67.) Further, despite being directed by the Attorney
    21 General to use home confinement to review “all at risk inmates” for home
    22 confinement in order to combat the threat of COVID-19 within Lompoc,
    23 Respondents have erected arbitrary barriers to even being considered for home
    24 confinement review. (Id. at ¶ 77.) Finally, Respondents’ repeated argument that
    25 prisoners must exhaust administrative remedies before they can seek the relief from
    26 a court only confirms their deliberate indifference given that they have made those
    27 remedies unavailable. See section III.B.2., infra.
    28         The result of Respondents’ facially unreasonable actions has been an

                                                    20
                                      OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 27 of 33 Page ID #:1764




     1 unmitigated catastrophe. As of May 15, 2020, Lompoc had by far the largest
     2 outbreak at any BOP facility, with 1,023 positive cases, (id. ¶ 2) and more COVID-
     3 19 cases within its walls than in the entire of Santa Barbara County (id. ¶ 44).
     4        Starting on May 15, 2020, the BOP begin categorizing certain prisoners who
     5 had tested positive as “recovered.” (Id. at ¶ 69.) Respondents refer to that new
     6 category as evidence that their response “appears to be working.” (Dkt. 36 [Mot.] at
     7 4:10-18.) Although massaging the figures in a creative re-labeling exercise may
     8 make it “appear” as if progress has been made, and thus deflect scrutiny of
     9 Respondents’ response to COVID-19, that does not impact prisoners’ reality. On
    10 June 21, 2020, Mamadou Kaba, a prisoner at Lompoc, was found unresponsive in
    11 his cell and later declared dead by responding paramedics.18 Despite weeks having
    12 passed since Mr. Kaba’s passing, Lompoc is refusing to disclose the cause of death
    13 or even to state that it was not due to COVID-19.19
    14        That Respondents have taken some steps in response to COVID-19 does not,
    15 alone, demonstrate the absence of deliberate indifference, particularly when those
    16 steps did not align with some of the most basic guidance issued from the CDC and
    17 the Attorney General. See, e.g., Hernandez v. County of Monterey, 110 F. Supp. 3d
    18 929, 943 (N.D. Cal. 2015) (“known noncompliance with generally accepted
    19 guidelines for inmate health strongly indicates deliberate indifference”). Many, if
    20 not all, of the steps Respondents took at Lompoc were identical to those taken at
    21
         18
    22    Tyler Hayden, Family of Lompoc Inmate Found Dead Demands Answers, SANTA
       BARBARA INDEPENDENT, June 24, 2020 available at
    23 https://www.independent.com/2020/06/24/family-of-lompoc-inmate-found-dead-
    24 demands-answers/.
         19
    25        Additionally, on May 24, 2020, Adrian Solarzano, a prisoner at FCI Terminal
       Island, died from coronavirus related causes despite having been classified as
    26 recovered. Richard Winton, Inmate Recovering from Coronavirus Dies at Terminal
    27 Island, LOS ANGELES TIMES, available at
       https://www.latimes.com/california/story/2020-05-28/ninth-inmate-dies-
    28 coronavirus-terminal-island-prison.

                                                 21
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 28 of 33 Page ID #:1765




     1 FCI Terminal Island, including the lack of home confinement review. (Dkt. 28 at 6-
     2 12.) There too, those steps failed to contain COVID-19 and it spread throughout the
     3 prison. (Id. at 5, 20.) Although the court ultimately denied petitioners request for a
     4 TRO on one of their claims, it found that even if it credited all the evidence in
     5 Respondents’ favor, Respondents’ measures to contain COVID-19 were so
     6 insufficient that it amounted to deliberate indifference. (Id. at 20. (“Respondents
     7 can point to everything they are doing, but at some point, it is just a bandage on a
     8 gaping wound.”).) This Court should reach the same conclusion with respect to
     9 Lompoc.
    10        Respondents’ citations to instances where other courts found wardens not to
    11 have been deliberately indifferent do not assist them here. (Dkt. 36 [Mot.] at 13-14.)
    12 Lompoc is not like other prisons, since it has the largest outbreak in the entire BOP
    13 system by far, (Dkt. 16 [Compl.] at ¶ 2), and houses large numbers of prisoners in
    14 communal housing areas (id. at ¶¶ 14, 48-49). 20 And Respondents’ unprecedented
    15 failure to control or even slow the outbreak in any way, shape, or form, along with
    16 their repeated failure to implement even basic guidance from the CDC, factually
    17 distinguish this matter from those cases cited by Respondents. Valentine v. Collier,
    18 for example, is not comparable because that action concerned a state prison in Texas
    19 to which the Attorney General’s directives did not apply and there is no evidence
    20 that those steps that were held to show an absence of deliberate indifference are the
    21 same or even similar to the steps Respondents took at Lompoc. Valentine v. Collier,
    22 956 F.3d 797, 801-02 (5th Cir. 2020). Chunn v. Edge is not comparable because the
    23 prison authorities had been “more successful than many other prisons in preventing
    24 an outbreak” and had not had any COVID-19 related deaths. 2020 WL 3055669, at
    25 *7 (E.D.N.Y. June 9, 2020). Accordingly, prisoners in that facility did not face a
    26
    27   20
          Terminal Island also has one of the largest outbreaks in the federal prison system
    28 and houses prisoners in communal areas. (Dkt. 28 at 5.)

                                                  22
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 29 of 33 Page ID #:1766




     1 substantial risk of harm from conditions at the prison and there clearly could not be
     2 a finding of deliberate indifference. Id. at *24 (noting, however, that “an inmate can
     3 face a substantial risk of serious harm in prison from COVID-19 if a prison does not
     4 take adequate measures to counter the spread of the virus”). Finally, Grinis v.
     5 Spaulding is distinguishable because the court in that action held that plaintiffs
     6 could not show deliberate indifference when the steps taken by prison authorities
     7 had led to a COVID-19 infection rate of just 1 prisoner in 1,000. 2020 WL
     8 2300313, at *3 (D. Mass. May 8, 2020).
     9         Chunn and Grinis both show that while COVID-19 undoubtedly poses a
    10 difficult challenge for correctional facilities, reasonable steps taken by prison
    11 authorities can stop its spread. As another example, just fifty miles South from
    12 Lompoc on the US-101 highway, Santa Barbara County Jail released over a third of
    13 its prisoners in late April, and has been able to avoid a mass outbreak. 21 That
    14 Lompoc’s outbreak is the among the worst in the nation is not therefore due to
    15 COVID-19 being unstoppable, but is due to Respondents’ refusal to reduce its
    16 population in any meaningful way, refusal to follow CDC guidelines, and refusal to
    17 take even the basic steps necessary to maintain a safe and clean environment. See
    18 also Connell, 2020 WL 2315858 at *6 (noting that the COVID-19 outbreak at
    19 Lompoc was so “dire” that it “has drawn national media attention, and California’s
    20 two United States Senators have repeatedly called on the BOP to take additional
    21 emergency measures to slow the spread of the virus at the facility”) (citation
    22 omitted). Respondents have been on notice of the threat of COVID-19 for months.
    23 Respondents’ total failure to control the virus and facially inadequate response, even
    24 after months of public pressure, bespeaks their deliberate indifference to the
    25
         21
    26    Brian Osgood, Several Inmates and Guards at Santa Barbara County Jail Test
       Positive for COVID-19, SANTA BARBARA INDEPENDENT, June 29, 2020 available at
    27 https://www.independent.com/2020/06/24/family-of-lompoc-inmate-found-dead-
    28 demands-answers/.

                                                  23
                                    OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 30 of 33 Page ID #:1767




     1 substantial, potentially deadly risk the virus poses to the prisoners under their
     2 protection.
     3               2.     Petitioners Have Sufficiently Pled Exhaustion Of
     4                      Administrative Remedies
     5         As noted above, Respondents are responsible for having prohibited
     6 Petitioners from seeking administrative relief and for ensuring that any effort to seek
     7 such relief would be futile.
     8         Although 42 U.S.C. § 1997e(a) requires prisoners to exhaust those
     9 “administrative remedies as are available” before filing suit to challenge
    10 unconstitutional conditions, the exhaustion requirement is met, or excused, if
    11 administrative remedies are effectively unavailable. Sapp v. Kimbrell, 623 F.3d
    12 813, 822 (9th Cir. 2010) (“We have recognized that the PLRA therefore does not
    13 require exhaustion when circumstances render administrative remedies ‘effectively
    14 unavailable.’”) (quoting Nunez v. Duncan, 591 F.3d 1217, 1226 (9th Cir. 2010)),
    15 superseded by statute on other grounds as stated in Avery v. Paramo, No. 13-cv-
    16 2261 BTM, 2015 WL 4923820, at *14 (S.D. Cal. Aug. 18, 2015). The Supreme
    17 Court has held that an administrative process that exists on paper will be unavailable
    18 if it “operates as a simple dead end—with officers unable or consistently unwilling
    19 to provide any relief to aggrieved inmates” or if “prison administrators thwart
    20 inmates from taking advantage of a grievance process.” Ross v. Blake, 136 S. Ct.
    21 1850, 1859–60 (2016). Even where prison administrators do not thwart an
    22 administrative process, it will nonetheless be deemed unavailable if it is insufficient
    23 to address the harm being suffered. As Justice Sotomayor recently stated in the
    24 context of the COVID-19 pandemic itself, “if a plaintiff has established that the
    25 prison grievance procedures at issue are utterly incapable of responding to a rapidly
    26 spreading pandemic like Covid-19, the procedures may be ‘unavailable’ to meet the
    27 plaintiff’s purposes, much in the same way they would be if prison officials ignored
    28 the grievances entirely. . . in these unprecedented circumstances, where an inmate

                                                  24
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 31 of 33 Page ID #:1768




     1 faces an imminent risk of harm that the grievance process cannot or does not
     2 answer, the PLRA’s textual exception could open the courthouse doors where they
     3 would otherwise stay closed.” Valentine, 140 S. Ct. at 1601. In sum, where the
     4 administrative procedures in place are practically unavailable to plaintiffs, they are
     5 not required to exhaust them before bringing suit in court.
     6         As a threshold matter, because “failure to exhaust [administrative remedies] is
     7 an affirmative defense under the PLRA . . . prisoners are not required to specially
     8 plead or demonstrate exhaustion in their complaints.” Jones v. Bock, 549 U.S. 199,
     9 216 (2007) (emphasis added). Accordingly, even had Petitioners failed to plead
    10 they had exhausted, or should be excused from exhausting, administrative remedies,
    11 that failure would not constitute a ground for dismissing their second claim.
    12 Contrary to Respondents’ assertions, however, as set out above Petitioners have
    13 pleaded that Respondents and the circumstances at Lompoc foreclosed them from
    14 being able to seek relief through administrative remedies. See Section III.A.3 supra.
    15         Since administrative remedies are “effectively unavailable,” Respondents’
    16 motion to dismiss on this basis should be denied.
    17 IV.     CONCLUSION
    18         For the foregoing reasons, Respondents’ motion to dismiss should be denied
    19 in its entirety.
    20
    21 DATED: July 14, 2020                 Respectfully submitted,
    22
                                            Bird, Marella, Boxer, Wolpert, Nessim,
    23                                      Drooks, Lincenberg & Rhow, P.C.
    24                                      By:         /s/ Naeun Rim
    25                                                        Naeun Rim
                                                  Attorneys for Plaintiff-Petitioners
    26
    27
    28

                                                  25
                                   OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 32 of 33 Page ID #:1769




     1 DATED: July 14, 2020             Peter J. Eliasberg
                                        Peter Bibring
     2                                  ACLU Foundation of Southern California
     3                                  By:         /s/ Peter Bibring
     4                                                        Peter Bibring
                                              Attorneys for Plaintiff-Petitioners
     5
     6 DATED: July 14, 2020             Donald Specter
     7                                  Sara Norman
                                        Prison Law Office
     8
                                        By:         /s/ Donald Specter
     9                                                      Donald Specter
                                              Attorneys for Plaintiff-Petitioners
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              26
                                OPPOSITION TO MOTION TO DISMISS
Case 2:20-cv-04450-CBM-PVC Document 46 Filed 07/14/20 Page 33 of 33 Page ID #:1770




     1                        CERTIFICATE OF AUTHORIZATION
     2                        TO SIGN ELECTRONIC SIGNATURE
     3         Pursuant to Local Rule 5-4.3.4(a)(2)(i) of the Signatures Procedures for the
     4 United States District Court for the Central District of California, filer attests that all
     5 other signatories listed concur in the filing’s content and have authorized this filing.
     6
     7 DATED: July 14, 2020                   Bird, Marella, Boxer, Wolpert, Nessim,
                                              Drooks, Lincenberg & Rhow, P.C.
     8
     9                                        By:         /s/ Naeun Rim
                                                                Naeun Rim
    10
                                                    Attorneys for Plaintiff-Petitioners
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                    27
                                    OPPOSITION TO MOTION TO DISMISS
